The only question for decision on appeal is as to the priority of liens. According to the findings of fact, Grossman Company had a chattel mortgage lien on the property which was executed by Joseph Shahada on October 16, 1914; and the rental contract between defendant in error Childress and Joseph Shahada originated and began on December 3, 1914. At the time of the rental contract of December 3, 1914, the defendant in error Childress had been paid in full all rent due him to that date. In these facts it is believed that the chattel mortgage lien is superior to and has priority over any lien in this case of the landlord Childress. Brackenridge v. Millan, 81 Tex. 17, 16 S.W. 555.
The judgment on the cross-action is reversed, and judgment is here entered in favor of the plaintiffs in error, with all costs.